Citation Nr: 1612951	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-33 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip disability, including as secondary to a back disability.

3.  Entitlement to an acquired psychiatric disorder, claimed as depression, including as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2, 1978 to June 26, 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before a Decision Review Officer in April 2011 and before the undersigned Veterans Law Judge in October 2013.  Transcripts of the hearings are of record.  In a January 2015 decision, the Board denied the instant claims.  The Veteran appealed.  In a December 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties found that in denying the Veteran's claims, the Board relied on an inadequate January 2010 VA medical opinion.  In the opinion, the VA examiner concluded that the Veteran's lumbar spine degenerative disc disease was not related to service based in part on the premise that the Veteran did not have any low back-related complaints during service, as evident from the medical records pertaining to his exit from service.  The parties noted that this premise was unfounded as the Veteran did not undergo a separation examination when he was discharged.  The parties also indicated that at the time of separation, the Veteran was still on a limited profile due to back complaints and that he reported to a VA low back examination within 5 months of separation, still complaining of low back pain.  Consequently, the parties determined that the Board needed to obtain a new medical opinion concerning the likely etiology of the Veteran's lumbar spine degenerative disc disease.  Accordingly, a remand is necessary to arrange for a new VA examination and accompanying VA medical opinion.  Additionally, as the Veteran's claims for service connection for hip disability and acquired psychiatric disorder are inextricably intertwined with the claim for low back disability, they must also be remanded.  

Prior to arranging for the VA examination, the AOJ should obtain VA medical records pertaining to treatment or evaluation of low back, hip and mental disabilities dated since October 2011.  

Also, the service treatment records include a May 30, 1978 progress note, which indicates that the Veteran was being admitted to the hospital for bed rest to treat his low back problem.  A subsequent June 8, 1978 progress note then indicates that the Veteran had just finished 8 days of hospital treatment for his low back.  As records of inpatient treatment could be maintained separately from general service medical records and filed according to the hospital where treatment occurred, and as it does not appear that an attempt to search for such "clinical records" has been undertaken, on remand the AOJ should attempt to obtain any such records.   In particular, the AOJ should attempt to obtain records of inpatient low back treatment for the period from May to June 1978 from the Dwight D. Eisenhower Medical Center at Fort Gordon, Georgia.  

The Veteran has also reported that he was discharged from the military as a result of his low back problem.  However, the service treatment records do not indicate the reason for his discharge, nor does his DD-214.  Accordingly, on remand the AOJ should obtain the Veteran's service personnel records to determine whether they contain the reason for his discharge and/or any evidence pertinent to the instant claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to treatment or evaluation of low back, hip and mental disabilities dated since October 2011.  

2.  Ask the Veteran for the name of the hospital where he was treated for low back problems during service from May to June 1978.  Then attempt to obtain any clinical records from this hospitalization from all appropriate potential sources, including NPRC. 

Also, even  if  the Veteran names a hospital other than Eisenhower Army Medical Center or cannot identify the name of the hospital where he received treatment, attempt to obtain any available clinical records of treatment received by the Veteran at  Eisenhower Army Medical Center in May to June 1978 from all appropriate sources, including NPRC.  

3.  Obtain the Veteran's complete personnel file and review it for any evidence pertinent to the instant claims.  

4.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current low back disability, to include degenerative disc disease.  Any indicated tests should be performed.  

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, including progress notes and medical profile information pertaining to low back problems and injuries from May and June 1978; any available records of the inpatient low back treatment the Veteran received from late May to early June 1978; the Veteran's service personnel records; a November 1978 VA low back examination report; any other post-service medical records documenting treatment or evaluation for low back disability; the January 2010 VA examination report; the transcript of the April 2011 Decision Review Officer (DRO) hearing; the transcript of the July 2013 Board hearing; and any other information deemed pertinent.   

The examiner should then provide an opinion whether any current low back disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  The examiner should explain the rationale for the opinion given.  

5.  Review the VA examination report to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

6.  Based on the results of the development conducted pursuant to the instructions above, conduct any additional development deemed necessary in relation to the claims for service connection for left hip disability and acquired psychiatric disorder, to include any necessary VA examinations.  

7.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




